Title: To James Madison from Anthony Merry (Abstract), 28 May 1805
From: Merry, Anthony
To: Madison, James


28 May 1805, Washington. “When I had the Honor to reply on the 12th: of April to your Letter of the 9th: of that Month which, among other Things, related to the Impressment, by His Majesty’s Sloop Busy, of Martin George from the American Schooner Henrietta; I mentioned that I should not fail to write immediately respecting that object to the Commander of that Sloop’s Superior officer.

“I have now, Sir, the Honor to acquaint you that I have just received an Answer on this Subject from Vice Admiral Sir Andrew Mitchel informing me that the above mentioned Seaman was Some Time since discharged from the Sloop Busy in Consequence of his being an American Citizen.”
